Citation Nr: 0029990	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  95-29 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967.  This appeal arises from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In January 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a July 2000 rating action continued the prior denial.


FINDINGS OF FACT

1.  The appellant is not a veteran of combat.

2.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred during 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, and 3.304(d) and (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999). 

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

An April 1994 consultation sheet from a VA mental health 
clinic shows a diagnosis of "PTSD - possible from Vietnam 
experience."  A May 1996 VA general medical examination 
report questions the veteran's diagnoses of post-traumatic 
stress disorder and schizophrenia. "It appears to me, given 
the patient's history, that he has more of borderline 
personality disorder, but further evaluation will be left to 
the psychiatrist." A post-traumatic stress disorder 
worksheet appears to refer to the above stressor as a 
subjective complaint and notes that the "[v]eteran presents 
with symptoms consistent with post-traumatic stress 
disorder," but that he is a confused historian.  A VA mental 
disorders examination report notes that the veteran complains 
of nightmares of his experiences in Vietnam, shows 
significant post-traumatic stress disorder symptoms, and 
indicates that he has post-traumatic stress disorder with 
"stressors being social isolation, chronic nightmares and 
flashbacks, unemployment, financial. . . ."

The Board must assess the credibility and weight of the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from post-
traumatic stress disorder does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Id. at 618.  If the claimed stressor is 
related to combat, service department evidence that the 
appellant engaged in combat or that the appellant was awarded 
the Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy.  See 
Gaines v. West, 11 Vet. App. 353 (1998).  The Court has held 
that:"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).  Before this provision 
applies, the Board must make a specific finding that the 
appellant was engaged in combat with the enemy.  See Zarycki.  
VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the appellant's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

In a February 1995 statement, the veteran described his 
stressful incident in Vietnam as follows:

I was in [Vietnam] as a transient 
waiting for my ship, U.S.S. Pulaski, 
LST 1088. I was in Tien Sha.  
Sometime during the months of July & 
August, 1966, I was out on [night] 
watch.  I thought I heard some fire, 
I was someone running down the 
mountain and then, saw someone 
running my way, I blew his head off 
as he got closer.

He also indicated that at the time of the incident, he was 
with a man called "Jim," whose last name and rank he could 
not recall.  By letter dated in February 1998, the veteran 
was requested to provide additional information regarding the 
claimed stressor, to include dates, places, and more detailed 
descriptions.  The veteran did not provide any additional 
information.  

Notwithstanding this, and pursuant to the Board's remand, the 
RO referred the stressor information previously provided by 
the veteran to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in an attempt to verify the claimed 
stressor. 

The USASCRUR responded in March 1999.  It enclosed the deck 
log of the USS Pulaski County, which the veteran was assigned 
from September 5, 1966, to April 225, 1967.  That ship was 
beached at the Landing Ship, Tank (LST) Ramp, Phan Rang, 
South Vietnam, on the day the veteran reported aboard.  

A report of activities of Naval Support in DaNang, from June 
21 to September 30, 1966, did not mention any contact with 
the enemy during that period.  The USASCRUR report also 
indicated that for the veteran's account of shooting someone 
on night watch to be verified, he would have to have received 
a personal award for his actions.   

The record shows that the veteran was authorized to wear the 
National Defense Service Medal, a Vietnam Service Medal, the 
Vietnam Service Medal, and the Republic of Vietnam Campaign 
Medal.  A National Defense Service Medal was awarded if a 
veteran served honorably between January 1, 1961, and August 
14, 1974.  United States of America Department of Defense 
Manual of Military Decorations and Awards, Appendix D at D-
17, July 1990.  A Vietnam Service Medal was awarded if a 
veteran served between July 4, 1965 and March 28, 1973 in 
Vietnam or in Thailand, Laos, or Cambodia in direct support 
of the operations in Vietnam.  Id. at D-20.  A Vietnam 
Campaign Medal was awarded to all service personnel within 
the cited theater, and it does not rule in, or rule out, 
combat.  United States of America Department of Defense 
Manual of Military Decorations and Awards, at 7-7, September 
1996.

None of the veteran's medals were awarded for meritorious or 
heroic action by an individual, and the veteran's duty aboard 
a ship and in Naval Support activity do not provide evidence 
of combat.  The preponderance of the evidence is against 
finding that the appellant engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether the appellant engaged in combat with the enemy in 
Vietnam.  Therefore, although the evidence shows that he 
served overseas in Vietnam, the evidence does not support the 
conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressor actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  There is nothing in this case 
corroborating the appellant's claimed stressor.  Accordingly, 
there is no credible supporting evidence that the claimed 
stressor actually occurred.

As noted above, in an effort to assist the appellant, the RO 
attempted to verify the claimed stressors with the USASCRUR.  
Also, in order to make an informed decision and to afford the 
appellant every consideration, the RO requested in writing 
that the veteran provide specific details as to his alleged 
inservice stressor.  The appellant has not provided 
additional details about his alleged stressful incident.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991); see also Zarycki, 6 
Vet. App. at 100.  In this case, only the appellant possesses 
the specific details regarding the alleged inservice 
stressor, and he has not cooperated with VA by providing that 
information.  The factual data required are straightforward 
facts and do not place an onerous task on him.  Wood at 193.

Regardless, despite the appellant's failure to provide 
specific details, the Board has thoroughly reviewed the 
reports submitted by USASCRUR in an effort to verify any 
reported stressor.  There is no confirmation in these records 
of any alleged stressor.  The USASCRUR found no mention of 
any contact with the enemy by the veteran's unit during the 
period during which the veteran claimed to have shot someone.  
As noted above, there is no record of a personal award to the 
veteran which could serve to verify his account.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for post-traumatic 
stress disorder.   Although diagnoses of post-traumatic 
stress disorder are of record, there is no evidence of record 
corroborating that the alleged inservice stressor actually 
occurred.  The appellant is not entitled to the application 
of the benefit of the doubt; there is no reasonable doubt on 
this issue that could be resolved in his favor.  See 38 
U.S.C.A. § 5107(b) (West 1991).

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of post-traumatic 
stress disorder that are due to stressors while in service.  
However, the evidence does not indicate that he possesses 
medical expertise, he is not competent to render an opinion 
on a matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY	
	Veterans Law Judge
	Board of Veterans' Appeals



 

